       Case 6:19-po-00291-JDP Document 11 Filed 07/29/20 Page 1 of 2

 1   Sean O. Anderson
     Acting Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                       Case No. 6:19-po-00291-JDP
12                      Plaintiff,
13           v.                                       MOTION TO DISMISS; AND
                                                      ORDER THEREON
14    DAWN R. WEINAND,
15                      Defendant.
16

17

18          The parties having entered into a Deferred Prosecution Agreement, the United States

19   hereby moves the Court for an order of dismissal without prejudice pursuant to Rule 48 of the

20   Federal Rules of Criminal Procedure, and by leave of the Court endorsed hereon.

21

22          Dated: July 27, 2020                          /S/ Sean O. Anderson
                                                          Sean O. Anderson
23                                                        Acting Legal Officer
24                                                        Yosemite National Park

25

26
27

28
                                                      1
       Case 6:19-po-00291-JDP Document 11 Filed 07/29/20 Page 2 of 2

 1                                         ORDER
 2

 3            Upon application of the United States, good cause having been shown therefor, it is
     hereby ordered that the above-referenced matter, United States v. Weinand, 6:19-po-00291-JDP,
 4
     be dismissed without prejudice.
 5

 6   IT IS SO ORDERED.
 7

 8   Dated:      July 28, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
